Name: Commission Directive 2011/94/EU of 28Ã November 2011 amending Directive 2006/126/EC of the European Parliament and of the Council on driving licences
 Type: Directive
 Subject Matter: European Union law;  land transport;  transport policy;  technology and technical regulations
 Date Published: 2011-11-29

 29.11.2011 EN Official Journal of the European Union L 314/31 COMMISSION DIRECTIVE 2011/94/EU of 28 November 2011 amending Directive 2006/126/EC of the European Parliament and of the Council on driving licences THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2006/126/EC of the European Parliament and of the Council of 20 December 2006 on driving licences (1), and in particular Article 8 thereof, Whereas: (1) Annex I to Directive 2006/126/EC sets out the model on the basis of which Member States are required to introduce national driving licences. With the entry into force of the Treaty of Lisbon on 1 December 2009, the reference to the Community on the driving licence should be replaced with a reference to the European Union. The model should also be updated to reflect the accession of Bulgaria and Romania to the European Union. (2) In accordance with Annex I of Directive 2006/126/EC the European Union model driving licence should indicate the category of vehicle the holder is entitled to drive (3) It is necessary to update the European Union model driving licence in the light of the new categories of vehicles introduced by Directive 2006/126/EC. In particular driving licences for category AM (mopeds) and category A2 (motorcycles) have been introduced and will be applicable as from 19 January 2013. Therefore, the European Union model driving licence should be adjusted. (4) Directive 2006/126/EC should therefore be amended accordingly. (5) Member States are encouraged to draw up, for themselves and in the interests of the Union, their own table illustrating, as far as possible, the correlation between this Directive and the transposition measures, and to make them public. (6) The measures provided for in this Directive are in accordance with the opinion of the Committee on driving licences, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex I to Directive 2006/126/EC is amended as set out in the Annex. Article 2 Transposition 1. Member States shall adopt and publish, by 30 June 2012 at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith inform the Commission thereof. They shall apply those provisions from 19 January 2013. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 28 November 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 403, 30.12.2006, p. 18. ANNEX Annex I to Directive 2006/126/EC is amended as follows: (1) the title is replaced by the following: PROVISIONS CONCERNING THE EUROPEAN UNION MODEL DRIVING LICENCE; (2) in point (1), the words Community model driving licence are replaced by the words European Union model driving licence; (3) in point (3), point (c) is replaced by the following: (c) the distinguishing sign of the Member State issuing the licence, printed in negative in a blue rectangle and encircled by 12 yellow stars; the distinguishing signs shall be as follows: B: Belgium BG: Bulgaria CZ: Czech Republic DK: Denmark D: Germany EST: Estonia GR: Greece E: Spain F: France IRL: Ireland I: Italy CY: Cyprus LV: Latvia LT: Lithuania L: Luxembourg H: Hungary M: Malta NL: The Netherlands A: Austria PL: Poland P: Portugal RO: Romania SLO: Slovenia SK: Slovakia FIN: Finland S: Sweden UK: The United Kingdom; (4) in point (3), concerning page 1 of the driving licence, point (e) is replaced by the following: (e) the words European Union model  in the language(s) of the Member State issuing the licence and the words Driving Licence  in the other languages of the European Union, printed in pink to form the background of the licence: Ã ¡Ã ²Ã ¸Ã ´Ã µÃ Ã µÃ »Ã Ã Ã ²Ã ¾ Ã ·Ã ° Ã Ã ¿ÃÃ °Ã ²Ã »Ã µÃ ½Ã ¸Ã µ Ã ½Ã ° Ã Ã Ã ¡ Permiso de ConducciÃ ³n Ã idiÃ skÃ ½ prÃ ¯kaz KÃ ¸rekort FÃ ¼hrerschein Juhiluba Ã Ã ´Ã µÃ ¹Ã ± Ã Ã ´Ã ®Ã ³Ã ·Ã Ã ·Ã  Driving Licence Permis de conduire CeadÃ ºas TiomÃ ¡na Patente di guida VadÃ «tÃ ja apliecÃ «ba Vairuotojo paÃ ¾ymÃ jimas VezetÃ i engedÃ ©ly LiÃ enzja tas-Sewqan Rijbewijs Prawo Jazdy Carta de ConduÃ §Ã £o Permis de conducere VodiÃ skÃ ½ preukaz VozniÃ ¡ko dovoljenje Ajokortti KÃ ¶rkort; (5) in point (3), concerning page 2 of the driving licence:  points (a)10 and (a)11 shall be replaced by the following: 10. date of first issue of each category (this date must be repeated on the new licence in the event of subsequent replacement or exchange); each field of the date shall be written with two digits and in the following sequence: day.month.year (DD.MM.YY); 11. date of expiry of each category; each field of the date shall be written with two digits and in the following sequence: day.month.year (DD.MM.YY);;  in point (a)(12), first indent, the words harmonised Community codes are replaced by the words harmonised European Union codes;  in point (a)(12), code 95 is replaced by the following: 95 Driver holding CPC meeting the obligation of professional aptitude provided for by Directive 2003/59/EC until ¦ [e.g.: 95(01.01.12)];  point (b) is replaced by the following: (b) an explanation of the following numbered items which appear on pages 1 and 2 of the licence: 1, 2, 3, 4(a), 4(b), 4(c), 5, 10, 11 and 12; If a Member State wishes to make the entries in a national language other than one of the following languages: Bulgarian, Czech, Danish, Dutch, English, Estonian, Finnish, French, German, Greek, Hungarian, Italian, Latvian, Lithuanian, Maltese, Polish, Portuguese, Romanian, Slovak, Slovenian, Spanish or Swedish, it shall draw up a bilingual version of the licence using one of the aforementioned languages, without prejudice to the other provisions of this Annex;;  in point (c), the words Community model licence are replaced by the words European Union model driving licence; (6) in point 4, the following point (c) is added: (c) Information contained in the front and reverse side of the card shall be legible with the eye, using a minimum character height of 5 points for items 9 to 12 on the reverse side.; (7) the Community model driving licence is replaced by the following: EUROPEAN UNION MODEL DRIVING LICENCE Page 1 Page 2 ; (8) the specimen model licence is deleted.